Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated March 1, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek capital appreciation. CLASS TICKER SYMBOL Class A SRFAX Class B SRFBX Class C SRFCX Class I (Currently Not Offered) N/A Class W SRFWX Class R1 SRFDX Class R2 SRFEX Class R3 SRFFX Class R4 SRFGX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund.They have been adjusted to reflect certain current fee arrangements. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 7 of the fund’s prospectus and “Waivers of Sales Charges” on page 12 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A B C I AND W ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load)(as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I W R1 R2 R3 R4 Management Fee 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% Distribution and/or Service(12b-1) Fees 0.25% 1.00% 1.00% N/A 0.10% 1.00% 0.50% 0.25% N/A Other Expenses 0.37% 0.37% 0.37% 0.37% 0.37% 0.37% 0.37% 0.37% 0.37% Total Annual Fund Operating Expenses 1.37% 2.12% 2.12% 1.12% 1.22% 2.12% 1.62% 1.37% 1.12% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. 1 MFS Sector Rotational Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year and dividends and other distributions are reinvested; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 706 $ 984 $ 1,282 $ 2,127 Class B Shares assuming redemption at end of period $ 615 $ 964 $ 1,339 $ 2,261 no redemption $ 215 $ 664 $ 1,139 $ 2,261 Class C Shares assuming redemption at end of period $ 315 $ 664 $ 1,139 $ 2,452 no redemption $ 215 $ 664 $ 1,139 $ 2,452 Class I Shares $ 114 $ 356 $ 617 $ 1,363 Class W Shares $ 124 $ 387 $ 670 $ 1,477 Class R1 Shares $ 215 $ 664 $ 1,139 $ 2,452 Class R2 Shares $ 165 $ 511 $ 881 $ 1,922 Class R3 Shares $ 139 $ 434 $ 750 $ 1,646 Class R4 Shares $ 114 $ 356 $ 617 $ 1,363 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 211% of the average value of its portfolio. Principal Investment Strategies MFS(Massachusetts Financial Services Company, the fund's investment adviser) normally invests the fund’s assets primarily in equity securities. In selecting investments for the fund, MFS is not constrained to any particular investment style. MFS may invest the fund’s assets in the stocks of companies it believes to have above average earnings growth potential compared to other companies (growth companies), in the stocks of companies it believes are undervalued compared to their perceived worth (value companies), or in a combination of growth and value companies. MFS may invest the fund’s assets in companies of any size. MFS may invest the fund’s assets in foreign securities. MFS may use derivatives for any investment purpose. MFS uses a bottom-up investment approach to buying and selling investments for the fund.
